United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0152
Issued: May 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 31, 2016 appellant filed a timely appeal from an August 22, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the August 22, 2016 decision. However,
since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On July 6, 2016 appellant, then a 26-year-old transportation security officer, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral plantar fasciitis as a
result of standing for long periods of time. She stopped work on July 6, 2016. The record does
not indicate whether appellant returned to work.
By letter dated July 19, 2016, OWCP advised appellant that no evidence had been
submitted to establish her occupational disease claim. It requested that she submit additional
medical evidence to establish a diagnosed medical condition causally related to factors of her
employment. Appellant was afforded 30 days to submit the requested information. No
additional evidence was received by OWCP.
OWCP denied appellant’s claim in a decision dated August 22, 2016. It accepted that she
engaged in employment duties as a security officer, but denied her claim because the medical
evidence of record failed to establish a diagnosed condition causally related to the accepted
employment factors. OWCP noted that appellant had failed to submit any medical evidence to
support her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

2

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
Appellant alleged that she developed bilateral plantar fasciitis as a result of her
employment as a transportation security officer. OWCP accepted that she engaged in
employment duties as a security officer, but denied her claim because the medical evidence of
record failed to establish a diagnosed condition causally related to the accepted factors of
employment. The Board finds that appellant failed to meet her burden of proof to establish an
occupational disease causally related to her accepted employment duties.
The evidence of record reveals that appellant submitted no medical evidence to establish
her claim. The Board has found that a claimant generally cannot meet the burden of proof where
there has been no medical evidence preferred.8
The Board finds, therefore, that OWCP properly denied appellant’s occupational disease
claim because she failed to submit medical evidence to establish a causal relationship between a
diagnosed medical condition and her accepted employment duties. The mere fact that work
activities may produce symptoms revelatory of an underlying condition does not raise an
inference of an employment relation. Such a relationship must be shown by rationalized medical
evidence of a causal relation based upon a specific and accurate history of employment
conditions which are alleged to have caused or exacerbated a disabling condition.9 Because the
evidence of record does not contain such rationalized medical evidence, the Board finds that
appellant has not met her burden of proof to establish her claim.
On appeal, appellant contends that she was present when her attending physician sent her
medical records to the Department of Labor and that she had retained copies of the documents
that were sent. The Board has reviewed the evidence of record, however, and notes that OWCP
did not receive any medical evidence before it issued its decision on August 22, 2016.
Accordingly, appellant failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.606 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
occupational disease causally related to the accepted factors of her federal employment.

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

See A.C., Docket No. 11-2023 (issued April 20, 2012); Donald W. Wenzel, 56 ECAB 390 (2005).

9

Patricia J. Bolleter, 40 ECAB 373 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

